CATHODE ACTIVE MATERIAL FOR LITHIUM SECONDARY BATTERY, AND LITHIUM SECONDARY BATTERY COMPRISING CATHODE INCLUDING CATHODE ACTIVE MATERIAL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/5/2021 and 2/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second particle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations “the inner portion” and “the outer portion”. There is insufficient antecedent basis for this limitation in the claims.
Claims 2-10 and 12 are also rejected under 35 USC 112(b) for their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (US 8,728,666 B2) and further in view of Yamauchi et al. (US 2017/0271653 A1) and further in view of Cho et al. (US 2015/0243971 A1).
Regarding claims 1 and 3, Itou et al. teach a cathode active material for a lithium secondary battery, comprising: a secondary particle of a nickel-based active material (Abstract), wherein the second particle comprises an aggregate of two or more primary particles (Abstract discloses secondary particles composed of primary particles of lithium nickel composite oxide containing the primary particles having different aspect ratios.), wherein the secondary particle comprises a radial arrangement structure, wherein 50% or more of the primary particles are arranged to have the radial arrangement structure  (Fig. 1 discloses a radial arrangement of the primary particles, element 13 which make up more than 50% of the structure.). However, Itou et al. do not teach the radial arrangement in which the primary particles are aligned such that a (003) plane of each of the primary particles is perpendicular to an outermost plane of the secondary particle, and a lithium fluoride-based compound is present on a surface of the secondary particle; wherein the lithium fluoride-based compound comprises a reaction product of residual lithium present on the surface of the nickel-based active material and a fluoride precursor comprising at least one selected from a fluorine-containing polymer and metal fluoride.
Yamauchi teaches a positive electrode active material having a lithium-nickel composite oxide including plate-shaped secondary particles projecting from plate-shaped primary particles (Paragraph 0144). Yamauchi further teaches that the shapes projected from the plate surfaces of the primary plate-shaped particles mat be spherical, elliptical, oblong, and massive shapes (Paragraph 0144). Yamauchi discloses that, when plate-shaped positive electrode material particles are oriented such that the (003) plane is parallel to the plate surfaces, output characteristics are adversely affected (Paragraphs 0012-0013).  Instead, Yamauchi teaches that the shapes should be perpendicular to the plane surfaces and that the orientation index at the (003) plane should be between 0.9 and 1.1 because a deviation index outside of that range may lead to insufficient battery characteristics (Paragraph 0168). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the crystallization conditions used to form the positive active material of Itou such that the primary particles are plate-shaped and the (003) plane of the primary particles are oriented perpendicularly to the secondary particles, as taught by Yamauchi, with a reasonable expectation of success in providing suitable output characteristics.
However, Yamauchi et al. do not teach a lithium fluoride-based compound is present on a surface of the secondary particle; wherein the lithium fluoride-based compound comprises a reaction product of residual lithium present on the surface of the nickel-based active material and a fluoride precursor comprising at least one selected from a fluorine-containing polymer and metal fluoride.
Cho et. al. teach a coating layer including LiF on at least one portion of a surface of the lithium transition metal composite oxide core (Paragraph 0016). Further, the coating layer may have LiF particles scattered on the surface of the lithium transition metal composite oxide core (Paragraph 0020). Further, Cho et al. teach wherein a lithium fluoride-based compound is present on a surface of the nickel-based active material, and the lithium fluoride-based compound comprises a reaction product of residual lithium present on a surface of the nickel-based active material and a fluoride precursor (Paragraphs 0104-0105 teach after adding the fluoride-based compound solution to the lithium transition metal composite oxide core, a mixture obtained therefrom may be stirred at a constant speed of about 200 rpm to about 1000 rpm to react residual lithium on the surface thereof and the fluoride-based compound to obtain a co-precipitation compound. Then, the co-precipitation compound may be heat-treated to form a coating layer including LiF on at least one portion of a surface of the lithium transition metal composite oxide core.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Itou and Yamauchi with Cho in order to decrease an amount of gas generation and improve lifespan properties.
Regarding claim 2, Itou, Yamauchi, and Cho et al. teach the cathode active material of claim 1. Further, Itou et al. teach wherein the secondary particle further comprises an irregular porous structure, wherein the primary particles in the irregular porous structure are arranged randomly (Fig. 1 discloses a radial arrangement of the primary particles, element 13. Further, the shape is irregular and lithium metal oxides are inherently porous.), and wherein the radial arrangement structure is located closer to a surface of the secondary particle than the irregular porous structure (Fig. 1).
Regarding claims 6 and 7, Itou, Yamauchi, and Cho et al. teach the cathode active material of claim 1. Further, Cho et al. teach wherein the fluorine of the lithium fluoride-based compound is included in an amount of about 0.2 parts by weight to about 1 parts by weight based on 100 parts by weight of the nickel-based active material (Paragraph 0021 disclose an amount of the LiF may be about 0.001 to 0.2 parts by weight).
MPEP 2144.05 I: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Itou with Cho in order to decrease an amount of gas generation and improve lifespan properties.
Regarding claim 9, Itou, Yamauchi, and Cho et al. teach the cathode active material of claim 1. Further, Itou et al. teach wherein the nickel-based active material comprises plate particles, and a long axis of each of the plate particles is aligned in a radial direction (Col. 4, lines 16-20 disclose plate-like shape for the primary particles.).
Regarding claim 10, Itou, Yamauchi, and Cho et al. teach the cathode active material of claim 1. Further, Itou et al. teach wherein the nickel-based active material comprises an active material represented by Formula 1:
Formula 1
Lia(Ni1-x-y-zCoxMnyMz)O2
wherein, in Formula 1, M is an element selected from boron (B), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), titanium (Ti), vanadium (V), chromium (Cr), iron (Fe), copper (Cu), zirconium (Zr), and aluminum (Al), and wherein 0.90≤a≤1.3, x≤ (1-x-y-z), y≤ (1-x-y-z), z≤ (1-x-y-z), 0<x<1, 0<y<1, and 0≤z<1 (Col. 5, lines 20-30).
Regarding claim 12, Itou, Yamauchi, and Cho et al. teach the cathode active material of claim 1. Further, Itou et al. teach a cathode (Abstract), an anode (Col. 24, lines 47-59), and an electrolyte between the cathode and anode (Col. 24, line 60- Col. 25, line 4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (US 8,728,666 B2), Yamauchi et al. (US 2017/0271653 A1), and Cho et al. (US 2015/0243971 A1) as applied to claim 1 above and further in view of Paulsen (US 9,614,226 B2).
Regarding claim 4, the combination of Itou, Yamauchi, and Cho et al. teach the cathode active material of claim 3. However, they do not teach wherein the fluorine-containing polymer comprises at least one selected from polyvinylidene fluoride, a vinylidene fluoride-hexafluoropropylene copolymer, and polytetrafluoroethylene.
Paulsen et al. teach formation of a LiF coating on a lithium transition metal oxide power which formed from a reaction product of a fluorine-containing polymer and a primary particle surface. The fluorine-containing polymer is either one of PVDF, PVDF-HFP, or PTFE (Abstract).
Therefore, it would have been obvious to one of ordinary skill to modify Itou and Cho with Paulsen in order to prevent against moisture uptake and improve safety.

Claims 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (US 8,728,666 B2), Yamauchi et al. (US 2017/0271653 A1), and Cho et al. (US 2015/0243971 A1) as applied to claim 1 above and further in view of Kim et al. (US 2018-0026268 A1).
Regarding claims 5 and 11, the combination of Itou, Yamauchi, and Cho et al. teach the cathode active material of claim 1. However, they do not teach wherein a pore size of an inner portion of the secondary particle is about 150 nm to about 1 pm, and a pore size of an outer portion is less than 150 nm or wherein a porosity of the inner portion may be about 2% to about 20%, and the porosity of the outer portion may be about 0.1% to about 5%.
Kim et al. teach a nickel based active material includes at least one secondary particle including an aggregate of two or more primary particles, wherein at least a portion of the secondary particle has a radial array structure (Abstract). Further, inner portion may have a pore size of about 150 nm to about 1 µm and the outer portion may have a pore size of less than about 150 nm (Paragraph 0057) and wherein the porosity of the inner portion may be about 2% to about 20%, and the porosity of the outer portion may be about 0.1 % to about 5% (Paragraph 0089).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Itou, Yamauchi, and Cho with Kim in order to improve battery lifespan.
Regarding claim 8, the combination of Itou, Yamauchi, and Cho et al. teach the cathode active material of claim 1. However, they do not teach the secondary particle comprises a compound between the primary particles, and
wherein the compound comprises at least one element selected from zirconium (Zr), titanium (Ti), aluminum (Al), magnesium (Mg), tungsten (W), phosphorus (P), and boron (B), or
wherein the compound comprises lithium and at least one element selected from zirconium (Zr), titanium (Ti), aluminum (Al), magnesium (Mg), tungsten (W), phosphorus (P), and boron (B).
Kim et al. teach the secondary particle comprises a compound between the primary particles, and
wherein the compound comprises at least one element selected from zirconium (Zr), titanium (Ti), aluminum (Al), magnesium (Mg), tungsten (W), phosphorus (P), and boron (B), or
wherein the compound comprises lithium and at least one element selected from zirconium (Zr), titanium (Ti), aluminum (Al), magnesium (Mg), tungsten (W), phosphorus (P), and boron (B) (Paragraphs 0100, 0197 disclose zirconium oxide and paragraph 0229 discloses aluminum oxide.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Itou, Yamauchi, and Cho with Kim in order to improve battery lifespan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729